DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Pub. 20140028458) in view of Burns et al (US Pub. 20160027215).
Regarding claim 1, Shin discloses: 
A method, (at least refer to fig. 10 and paragraph 164. Describes a method for assessing a user's posture) comprising: 
Detecting a posture of a user, (at least refer to fig. 3 and paragraph 68. Describes a viewing posture of the user is obtained from the image of the user); 
Determining whether the posture of the user corresponds to good posture or bad posture, (at least refer to fig. 3 and paragraphs 70, 73-74. Describes determines whether a posture of the user 110 is acceptable based on the information regarding a viewing posture. Para. 73, describes: the electronic device 100 compares the information regarding the skeleton of the user, which is included in the information regarding the viewing posture, with reference information, and may determine whether the posture of the user 110 is acceptable according to the comparison result. Para. 74, describes: When the user's posture is inclined at an angle that is equal or more than a reference value, the electronic device 100 may determine that the user's posture is not acceptable); 
In accordance with a determination that the posture of the user corresponds to good posture, rendering a first view of a scene, (at least refer to fig. 3 and paragraph 87. Describes when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355));
In accordance with a determination that the posture of the user corresponds to bad posture, rendering a second view of the scene, (at least refer to fig. 3 and paragraphs 77-78. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified); and 
Outputting at least one of the first view or the second view to a display of a virtual reality system, (at least refer to fig. 3, 9A-D and paragraphs 121-122. Describes when the determination unit 630 later determines that the posture of the user 110 becomes acceptable, the notification message displayed on the content reproduction screen may be removed. Para. 122, describes: when the determination unit 630 determines that the user's posture is not acceptable, the content reproduction screen may be divided into a plurality of regions, and the content and the image obtained by taking a picture of the user 110 may be displayed in each of the regions).
Shin does not disclose:
first field of view or the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes)
The two references are analogous art because they both relate with the same field of invention of display device system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple field of view based on posture as taught by Burns with the content display electronic device as disclose in Shin. The motivation to combine the Burns reference is controlled to make the HMD device experience visually immersive to provide the user with a strong sense of presence in the virtual reality environment.
Regarding claim 8, Shin discloses:
A system, (at least refer to fig. 1 and paragraph 48. Describes an electronic device 100) comprising: 
A memory, (at least refer to fig. 6 and paragraph 116. Describes a storage unit 670 that stores the information regarding a viewing posture of the user); and 
A processor configured to execute instructions stored in the memory, (at least refer to fig. 6 and paragraph 115. Describes a control unit 600 that controls each unit of the electronic device 100) to: 
Detect a posture of a user, (at least refer to fig. 3 and paragraph 68. Describes a viewing posture of the user is obtained from the image of the user)
Determine whether the posture of the user corresponds to good posture or bad posture, (at least refer to fig. 3 and paragraphs 70, 73-74. Describes determines whether a posture of the user 110 is acceptable based on the information regarding a viewing posture. Para. 73, describes: the electronic device 100 compares the information regarding the skeleton of the user, which is included in the information regarding the viewing posture, with reference information, and may determine whether the posture of the user 110 is acceptable according to the comparison result. Para. 74, describes: When the user's posture is inclined at an angle that is equal or more than a reference value, the electronic device 100 may determine that the user's posture is not acceptable)
In accordance with a determination that the posture of the user corresponds to good posture, render a first view of a scene, (at least refer to fig. 3 and paragraph 87. Describes when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)) 
In accordance with a determination that the posture of the user corresponds to bad posture, render a second view of the scene, (at least refer to fig. 3 and paragraphs 77-78. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified) and 
Output at least one of the first view or the second view to a display of a virtual reality system, (at least refer to fig. 3, 9A-D and paragraphs 121-122. Describes when the determination unit 630 later determines that the posture of the user 110 becomes acceptable, the notification message displayed on the content reproduction screen may be removed. Para. 122, describes: when the determination unit 630 determines that the user's posture is not acceptable, the content reproduction screen may be divided into a plurality of regions, and the content and the image obtained by taking a picture of the user 110 may be displayed in each of the regions).
Shin does not disclose:
first field of view or the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 8, refer to the motivation of claim 1.
Regarding claim 15, Shin discloses:
A non-transitory computer-readable storage device including computer interpretable program instructions that, when executed by a computing device, cause the computing device to perform operations, (at least refer to fig. 6 and paragraph 168. Describes the non-transitory recording medium may include a computer storage medium and a communication medium. The computer storage medium includes all of volatile and non-volatile medium, and detachable and non-detachable medium which are designed to store information including computer readable commands, data structures, program modules or other data) the operations comprising: 
Detecting a posture of a user, (at least refer to fig. 3 and paragraph 68. Describes a viewing posture of the user is obtained from the image of the user); 
Determining whether the posture of the user corresponds to good posture or bad posture, (at least refer to fig. 3 and paragraphs 70, 73-74. Describes determines whether a posture of the user 110 is acceptable based on the information regarding a viewing posture. Para. 73, describes: the electronic device 100 compares the information regarding the skeleton of the user, which is included in the information regarding the viewing posture, with reference information, and may determine whether the posture of the user 110 is acceptable according to the comparison result. Para. 74, describes: When the user's posture is inclined at an angle that is equal or more than a reference value, the electronic device 100 may determine that the user's posture is not acceptable); 
In accordance with a determination that the posture of the user corresponds to good posture, rendering a first view of a scene, (at least refer to fig. 3 and paragraph 87. Describes when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)); 
In accordance with a determination that the posture of the user corresponds to bad posture, rendering a second view of the scene, (at least refer to fig. 3 and paragraphs 77-78. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified); and 
Outputting at least one of the first view or the second view to a display of a virtual reality system, (at least refer to fig. 3, 9A-D and paragraphs 121-122. Describes when the determination unit 630 later determines that the posture of the user 110 becomes acceptable, the notification message displayed on the content reproduction screen may be removed. Para. 122, describes: when the determination unit 630 determines that the user's posture is not acceptable, the content reproduction screen may be divided into a plurality of regions, and the content and the image obtained by taking a picture of the user 110 may be displayed in each of the regions).
Shin does not disclose:
first field of view or the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 15, refer to the motivation of claim 1.
Regarding claim 2, Shin discloses:
Wherein the second view differs from the first view, (at least refer to fig. 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355))
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 2, refer to the motivation of claim 1.
Regarding claim 3, Shin discloses:
Wherein the second view differs from the first view according to the posture of the user, (at least refer to fig. 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 3, refer to the motivation of claim 1.
Regarding claim 4, Shin discloses:
Wherein rendering the second view of the scene includes altering the second view relative to the first view so that the second view is consistent with an attitude of the posture of the user, (at least refer to fig. 1, 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the users posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view is consistent with a location
Burns teaches: 
first field of view or the second field of view is consistent with a location, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer readable memories further include tracking a location of an HMD device user's head in the real world environment using the surface reconstruction model of the real world environment to determine a field of view of the virtual reality environment. The one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes. The one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 4, refer to the motivation of claim 1.
Regarding claim 5, Shin discloses:
Wherein the first view is determined independent of the posture of the user and the second view is determined according to the posture of the user, (at least refer to fig. 8 and paragraphs 49, 53, 61. Describes the electronic device 100 may provide content to a user 110 and may control the content according to a posture of the user 110 who watches the content. Para. 53, describes: the electronic device 100 reproduces content (operation S210). Para. 61, describes: hen the user's posture is determined to be unacceptable, the electronic device 100 controls the content reproduction screen (operation S250))
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 3 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 5, refer to the motivation of claim 1.
Regarding claim 6, Shin does not disclose:
Wherein the first field of view is rendered in accordance with a tracked motion of the virtual reality system and the second field of view is rendered according to a moved field of view that differs from the tracked motion of the virtual reality system.
Burns teaches:
Wherein the first field of view is rendered in accordance with a tracked motion of the virtual reality system and the second field of view is rendered according to a moved view that differs from the tracked motion of the virtual reality system, (at least refer to fig. 8 and paragraphs 27, 32, 64-65, 67. Describes the sensor package can also support gaze tracking 520 to ascertain a direction of the user's gaze 525 which may be used along with the head position and orientation data in some implementations. Para. 32, describes: a reconstructed geometry of the physical environment is generated to perform head tracking to determine a current field of view. In step 830, the display of the mixed-reality environment is typically dynamically refreshed as the user's view changes, for example, by changing head pose, or by moving through the physical environment. Para. 64, describes: a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 6, refer to the motivation of claim 1.
Regarding claim 7, Shin discloses:
Wherein rendering the second view includes repositioning an object in the second view relative to an original position of the object in the first view, (at least refer to fig. 1, 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 3 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 7, refer to the motivation of claim 1.
Regarding claim 9, Shin discloses:
Wherein the second view differs from the first view, (at least refer to fig. 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 9, refer to the motivation of claim 1.
Regarding claim 10, Shin discloses:
Wherein the second view differs from the first view according to the posture of the user, (at least refer to fig. 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 10, refer to the motivation of claim 1.
Regarding claim 11, Shin discloses:
Wherein the second view of the scene is rendered by altering the second view relative to the first view so that the second view is consistent with an attitude of the posture of the user, (at least refer to fig. 1, 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the users posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view is consistent with a location
Burns teaches: 
first field of view or the second field of view is consistent with a location, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer readable memories further include tracking a location of an HMD device user's head in the real world environment using the surface reconstruction model of the real world environment to determine a field of view of the virtual reality environment. The one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 11, refer to the motivation of claim 1.
Regarding claim 12, Shin discloses:
Wherein the first view is determined independent of the posture of the user and the second view is determined according to the posture of the user, (at least refer to fig. 8 and paragraphs 49, 53, 61. Describes the electronic device 100 may provide content to a user 110 and may control the content according to a posture of the user 110 who watches the content. Para. 53, describes: the electronic device 100 reproduces content (operation S210). Para. 61, describes: hen the user's posture is determined to be unacceptable, the electronic device 100 controls the content reproduction screen (operation S250))
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 3 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 12, refer to the motivation of claim 1.
Regarding claim 13, Shin does not disclose:
Wherein the first view is rendered in accordance with a tracked motion of the virtual reality system and the second view is rendered according to a moved view that differs from the tracked motion of the virtual reality system.
Burns teaches:
Wherein the first field of view is rendered in accordance with a tracked motion of the virtual reality system and the second field of view is rendered according to a moved field of view that differs from the tracked motion of the virtual reality system, (at least refer to fig. 8 and paragraphs 27, 32, 64-65, 67. Describes the sensor package can also support gaze tracking 520 to ascertain a direction of the user's gaze 525 which may be used along with the head position and orientation data in some implementations. Para. 32, describes: a reconstructed geometry of the physical environment is generated to perform head tracking to determine a current field of view. In step 830, the display of the mixed-reality environment is typically dynamically refreshed as the user's view changes, for example, by changing head pose, or by moving through the physical environment. Para. 64, describes: a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 13, refer to the motivation of claim 1.
Regarding claim 14, Shin discloses:
Wherein the second view is rendered by repositioning an object in the second view relative to an original position of the object in the first view, (at least refer to fig. 1, 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 3 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 14, refer to the motivation of claim 1.
Regarding claim 16, Shin discloses:
Wherein the second view differs from the first view according to the posture of the user, (at least refer to fig. 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355))
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 16, refer to the motivation of claim 1.
Regarding claim 17, Shin discloses:
Wherein rendering the second view of the scene includes altering the second view relative to the first view so that the second field of view is consistent with an attitude of the posture of the user, (at least refer to fig. 1, 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the users posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view is consistent with a location
Burns teaches: 
first field of view or the second field of view is consistent with a location, (at least refer to fig. 8 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer readable memories further include tracking a location of an HMD device user's head in the real world environment using the surface reconstruction model of the real world environment to determine a field of view of the virtual reality environment. The one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes. The one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 17, refer to the motivation of claim 1.
Regarding claim 18, Shin discloses:
Wherein the first view is determined independent of the posture of the user and the second view is determined according to the posture of the user, (at least refer to fig. 8 and paragraphs 49, 53, 61. Describes the electronic device 100 may provide content to a user 110 and may control the content according to a posture of the user 110 who watches the content. Para. 53, describes: the electronic device 100 reproduces content (operation S210). Para. 61, describes: hen the user's posture is determined to be unacceptable, the electronic device 100 controls the content reproduction screen (operation S250))
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 3 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 18, refer to the motivation of claim 1. 
Regarding claim 19, Shin discloses:
Wherein the first field of view is rendered in accordance with a tracked motion of the virtual reality system and the second field of view is rendered according to a moved field of view that differs from the tracked motion of the virtual reality system.
Burns teaches:
Wherein the first field of view is rendered in accordance with a tracked motion of the virtual reality system and the second field of view is rendered according to a moved field of view that differs from the tracked motion of the virtual reality system, (at least refer to fig. 8 and paragraphs 27, 32, 64-65, 67. Describes the sensor package can also support gaze tracking 520 to ascertain a direction of the user's gaze 525 which may be used along with the head position and orientation data in some implementations. Para. 32, describes: a reconstructed geometry of the physical environment is generated to perform head tracking to determine a current field of view. In step 830, the display of the mixed-reality environment is typically dynamically refreshed as the user's view changes, for example, by changing head pose, or by moving through the physical environment. Para. 64, describes: a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 19, refer to the motivation of claim 1.
Regarding claim 20, Shin discloses:
Wherein rendering the second view includes repositioning an object in the second view relative to an original position of the object in the first view, (at least refer to fig. 1, 3 and paragraphs 77-78, 87. Describes when the electronic device 100 determines that the user’s posture is not acceptable, the electronic device 100 controls an image on the content reproduction screen which is reproduced in S310 (operation S350). Para. 78, describes: the electronic device 100 may output an image on the screen in which at least one of a definition, a resolution, a color tone, a chroma, and a brightness is changed, or an image layout is changed, or an image form is modified. Para. 87, describes: when the user's posture is determined to be acceptable in operation S340, original content that is reproduced in operation S310 is reproduced (operation S355)).
Shin does not disclose:
first field of view and the second field of view
Burns teaches: 
first field of view or the second field of view, (at least refer to fig. 3 and paragraphs 64-65, 67. Describes a field of view of the rendered virtual reality environment being variable depending at least in part on a pose of the user's head in the physical environment. Para. 64, describes: the HMD device further includes using the surface reconstruction data to track a head position of the user and adjusting the field of view based on the head position while maintaining the holographic geometry. Para. 67, describes: the one or more computer-readable memories further include refreshing the rendered virtual reality environment as the field of view changes).
Regarding the claim 20, refer to the motivation of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/16/2022